IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                              No. 01-40290
                            Summary Calendar



      UNITED STATES OF AMERICA,

                                              Plaintiff-Appellee,

           versus


      ERICK BROOKS,

                                              Defendant-Appellant.




           Appeal from the United States District Court
                 for the Eastern District of Texas
                       USDC No. 9:00-CR-24-2

                            November 7, 2001

Before GARWOOD, JONES, and STEWART, Circuit Judges.

PER CURIAM:*

      Erick Brooks appeals the district court’s denial of his motion

to   suppress   evidence   (narcotics   and   incriminating   statements)

obtained during a warrantless search of the car rented by Brooks

and in which he was a passenger.          He contends that the driver

committed no traffic violation justifying the stop by the police.

He contends that the search of the car exceeded the permissible


      *
      Pursuant to 5TH CIR. R. 47.5 the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
scope of a traffic stop.

     Brooks has not shown that the district court clearly erred in

finding that the initial stop was justified, based on the officer’s

testimony that the car was being operated “erratically” and in an

“unsafe manner.”   Further, Brooks has not shown that, viewing the

evidence in the reasonable light most favorable to the government,

the prevailing party below, there is any error in the district

court’s determination that the subsequent detention was brief and

did not exceed the reason for the valid stop.        See United States v.

Kelley, 981 F.2d 1464, 1467 (5th Cir. 1993) (analyzing traffic stop

under   “reasonable   suspicion”       warrantless    search     exception

articulated in Terry v. Ohio, 392 U.S. 1 (1968)).              Because the

officer asked and received voluntary consent to search the vehicle

during the scope of the valid traffic stop, United States v.

Dortch, 199 F.3d 193 (5th Cir. 1999), and United States v. Jones,

234 F.3d 234 (5th Cir. 2000), are inapposite.

     AFFIRMED.




                                   2